Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and response filed on 8/17/2022 has been received and entered in to the case. 
Claims 8 and 10-11 have been canceled, claims 1-6 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 7, 9 and 12-13 have been considered on the merits. All arguments have been fully considered. 

The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Rebecca Smirk on 8/31/2022.

The application has been amended as follows: 
	Claims 1-6 are canceled.
	
	Claims 7, 9 and 12-13 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: There is no prior art teaching a method for treating brain tissue damage caused by a cerebral ischemic disease by using the umbilical cord mesenchymal stem cell isolated from Wharton’s jelly by using IGF-1 receptor antibody. Thus, there was no prior art cited in the claim rejection in the prosecution history. It is noted that the closest prior art with regard to the UC-MSCs derived from Wharton’s jelly and positive for IGF-1R is Lupu et al. as identified in the parent case 14/934162 (see OA mailed on 5/5/2017). While Lupu et al. teach UC-MSCs expressing IGF-1R, however, there is no motivation to isolate UC-MSCs using an IGF-1R antibody, or to use the UC-MSCs isolated with an IGF-1R antibody in a method of treating a brain tissue damage as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632